                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

ELISEO JIMENEZ,                      No. 19-cv-17193 (NLH) (SAK)

          Plaintiff,

     v.                                       OPINION

DETECTIVE DANIEL CHOE, et al.,

          Defendants.


APPEARANCE:

Eliseo Jimenez
269336
Atlantic County Jail
5060 Atlantic Ave
Mays Landing, NJ 08330

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Eliseo Jimenez, presently incarcerated in the

Atlantic County Jail in Mays Landing, New Jersey, seeks to bring

a claim pursuant to 42 U.S.C. § 1983, against Detective Daniel

Choe and the Atlantic County Prosecutor’s Office.   See ECF No.

1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the Court will dismiss the

                                 1
Complaint without prejudice.       28 U.S.C. § 1915(e)(2)(b)(ii).

The Court will grant leave to amend.

I.    BACKGROUND

      According to the complaint, Detective Choe arrested

Plaintiff at home on January 9, 2019.       ECF No. 1 at 5.

Detective Choe took Plaintiff to the Atlantic County

Prosecutor’s Office and interrogated him regarding an

unidentified crime.    Id.    “After hours of insisting that I was

not guilty of the charges I was being questioned about, I was

told by this Detective that if I write an apology to the family

I would be released.”      Id.   Plaintiff wrote the requested

apology but was not released.       Id.   Plaintiff states the letter

he wrote at Detective Choe’s direction was used to “detain and

prosecute [him] for something [he’s] innocent of.”       Id.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.    The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.       This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

                                     2
     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.        Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).        “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”        Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).        “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     Plaintiff alleges Detective Choe violated his rights under

Miranda v. Arizona, 384 U.S. 436 (1966) “by threatening me and

lying on his police reports which tainted the entire

investigation.”   ECF No. 1 at 5.       Plaintiff alleges Detective

Choe told Plaintiff he would be released if he wrote an apology

letter to the victim’s family.   Id. at 9.       Plaintiff states he

did not understand his rights and does not speak English, which

Detective Choe exploited during the interview.        Id. at 5.

     To the extent Plaintiff alleges a violation of his Fifth

Amendment rights, he has failed to state a claim for relief

                                    3
under § 1983.   “[V]iolations of the prophylactic Miranda

procedures do not amount to violations of the Constitution

itself.”   Giuffre v. Bissell, 31 F.3d 1241, 1256 (3d Cir. 1994);

see also Chavez v. Martinez, 538 U.S. 760, 767 (2003).   “[I]t is

the use of coerced statements during a criminal trial, and not

in obtaining an indictment, that violates the Constitution.”

Renda v. King, 347 F.3d 550, 559 (3d Cir. 2003); see also Ojo v.

Luong, 709 F. App’x 113, 118 (3d Cir. 2017) (citing Renda).

Plaintiff indicates he was “detained and prosecuted” based on

the allegedly coerced letter, but it is not clear whether those

statements were introduced at trial or if they were only used to

obtain an indictment.   Plaintiff may file an amended complaint

with further information about the circumstances of his arrest.

     Construing the complaint liberally, Plaintiff also appears

to be alleging false arrest and false imprisonment claims.    “To

state a claim for false arrest under the Fourth Amendment, a

plaintiff must establish: (1) that there was an arrest; and (2)

that the arrest was made without probable cause.”    James v. City

of Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012).   “Probable

cause to arrest exists when the facts and circumstances within

the arresting officer’s knowledge are sufficient in themselves

to warrant a reasonable person to believe that an offense has

been or is being committed by the person to be arrested.”

Orsatti v. New Jersey State Police, 71 F.3d 480, 482 (3d Cir.

                                 4
1995).   “[W]here the police lack probable cause to make an

arrest, the arrestee has a claim under § 1983 for false

imprisonment based on a detention pursuant to that arrest.”

O’Connor v. City of Phila., 233 F. App’x 161, 164 (3d Cir. 2007)

(internal quotation marks and citation omitted).

     Plaintiff does not provide any information about the

circumstances of his arrest other than the interview at the

prosecutor’s office.   The circumstances surrounding the

interview are not enough to state a false arrest claim because

Plaintiff indicates he was arrested before Detective Choe took

him to the prosecutor’s office.   ECF No. 1 at 5.   In order to

state a false arrest claim, Plaintiff would have to provide more

information about how Detective Choe came to arrest Plaintiff in

the first place.   The facts as set forth in the complaint do not

state a false arrest or false imprisonment claim, but Plaintiff

may be able to allege facts supporting those claims.    Therefore,

the Court will grant him leave to amend.

     Plaintiff also asserts a claim against the Atlantic County

Prosecutor’s Office as Detective Choe’s employer.    A local

government unit, such as the Prosecutor’s Office, cannot be

found liable under 42 U.S.C. § 1983 simply because it employs a

wrongdoer.   See Monell v. New York City Dept. of Soc. Servs.,

436 U.S. 658, 691–92 (1978).   “There must be a ‘direct causal

link between a municipal policy or custom and the alleged

                                  5
constitutional deprivation’ to ground municipal liability.”

Jiminez v. All Am. Rathskeller, Inc., 503 F.3d 247, 249–50 (3d

Cir. 2007) (quoting City of Canton v. Harris, 489 U.S. 378, 385

(1989)).   “Policy is made when a decisionmaker possess[ing]

final authority to establish municipal policy with respect to

the action issues an official proclamation, policy, or edict.

Government custom can be demonstrated by showing that a given

course of conduct, although not specifically endorsed or

authorized by law, is so well-settled and permanent as virtually

to constitute law.”   Kirkland v. DiLeo, 581 F. App’x 111, 118

(3d Cir. 2014) (internal quotation marks and citations omitted)

(alteration in original).   In other words, Plaintiff must set

forth facts supporting an inference that Atlantic County itself

was the “moving force” behind the alleged constitutional

violation.

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”   Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).   As Plaintiff may

be able to provide facts supporting his claims, he file a

proposed amended complaint within 30 days of this Opinion and

Order.

     Plaintiff should note that when an amended complaint is

filed, the complaint no longer performs any function in the case

                                 6
and cannot be utilized to cure defects in the complaint, unless

the relevant portion is specifically incorporated in the new

complaint.   6 Wright, Miller & Kane, Federal Practice and

Procedure 1476 (2d ed. 1990) (footnotes omitted).    The amended

complaint may adopt some or all of the allegations in the

complaint, but the identification of the particular allegations

to be adopted must be clear and explicit.   Id.   To avoid

confusion, the safer course is to file an amended complaint that

is complete in itself.   Id.

IV.   CONCLUSION

      For the reasons stated above, the Complaint will be

dismissed without prejudice for failure to state a claim.    An

appropriate order follows.



Dated: _July 2, 2021                 ___s/ Noel L. Hillman ____
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 7
